     Case 2:21-cv-03254-CBM-SK Document 12 Filed 04/15/21 Page 1 of 2 Page ID #:83




1    TRACY L. WILKISON
     Acting United States Attorney
2    BRANDON D. FOX
     Assistant United States Attorney
3    Chief, Criminal Division
     ANDREW BROWN (Cal. Bar No. 172009)
4    Assistant United States Attorney
     Major Frauds Section
5         1100 United States Courthouse
          312 North Spring Street
6         Los Angeles, California 90012
          Telephone: (213) 894-0102
7         Facsimile: (213) 894-6269
          E-mail: Andrew.Brown@usdoj.gov
8
     Attorneys for Defendants
9    UNITED STATES OF AMERICA,
     and MERRICK GARLAND, in
10   his official Capacity as
     United States Attorney General
11
                          UNITED STATES DISTRICT COURT
12
                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
13
                                 WESTERN DIVISION
14
     DOES 1-6, on behalf of    ) Case No. 2:21-cv-03254
15   themselves and all others )
     similarly situated,       ) DEFENDANTS’ OPPOSITION PURSUANT TO
16                             ) LOCAL RULE 83-1.3.3 TO PLAINTIFFS’
             Plaintiffs,       ) NOTICE OF RELATED CASE
17                             )
                v.             ) [FILED CONTEMPORANEOUSLY WITH
18                             ) DEFENDANTS’ NOTICE OF RELATED CASES
     UNITED STATES OF AMERICA, ) PURSUANT TO LOCAL RULE 83-1.3.1]
19   and MERRICK GARLAND, in   )
     his official capacity as )
20   United States Attorney    )
     General,                  )
21                             )
              Defendants.      )
22                             )
23
24         PLEASE TAKE NOTICE that defendants United States of America
25   and Merrick Garland, in his official capacity as United States
26   Attorney General (collectively, the “Defendants”) hereby file
27   this Opposition pursuant to Local Rule 83-1.3.3 to Plaintiffs’
28   Notice of Related Case as follows:
     Case 2:21-cv-03254-CBM-SK Document 12 Filed 04/15/21 Page 2 of 2 Page ID #:84



1          Plaintiffs in the instant class action lawsuit have filed a
2    notice of related case, pursuant to Local Rule 83-1.3.2,
3    asserting that the instant case is related to the previously
4    filed criminal case entitled United States v. U.S. Private
5    Vaults, Inc., Case No. 2:21-cr-00106, arguing that the cases
6    arise from the same or closely related events and call for the
7    determination of similar questions of fact and law.           However,
8    the provision relied upon by plaintiffs, Local Rule 83-1.3.2, is
9    inapplicable, as that Local Rule is titled “Notice of Related
10   Civil Forfeiture and Criminal Cases.”         U.S. Private Vaults, Inc.
11   is a criminal, not a civil case (forfeiture or otherwise) and,
12   accordingly, Local Rule 83-1.3.2 is inapplicable.
13   Dated: April 15, 2021              Respectfully submitted,
14                                      TRACY L. WILKISON
                                        Acting United States Attorney
15
                                        BRANDON D. FOX
16                                      Assistant United States Attorney
                                        Chief, Criminal Division
17
18
                                        ______/s/_________________________
19                                      ANDREW BROWN
                                        Assistant United States Attorney
20                                      Major Frauds Section
21                                      Attorneys for Defendants
                                        UNITED STATES OF AMERICA,
22                                      and MERRICK GARLAND, in
                                        his official Capacity as
23                                      United States Attorney General
24
25
26
27
28

                                          2
